DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-2 and 7-9,  in the reply filed on 06/06/2022 is acknowledged.
Claims 11, 13, 16, 18, 20-22, 27-29, 31, 33, 36, 38, 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022.
Claims 1-2, 7-9, 11, 13, 16, 18, 20-22, 27-29, 31, 33, 36, 38, 40 are pending, claims 1-2 and 7-9 are under examination.

Priority
	Acknowledge is made that this application is national stage of international patent application PCT/KR2019/004593, filed on 04/16/2019; which claims priority from Korean patent application KR10-2018-0044547, filed on 04/17/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020, 12/23/2021 and 01/19/2022 is being considered by the examiner except of No.2 of IDS of 01/19/2022 since no copy of reference is provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 7-9 recite “non-surfactant type”, The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). MPEP 2173.05(b)IIIE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gers-Barlag et al. (US6709662) in view of Bernard et al. (WO2015099198). 
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Gers-Barlag et al. teaches A Pickering emulsion, said Pickering emulsion being a
finely dispersed water-in-oil or oil-in water system, said Pickering emulsion comprising: a) an oil phase; b) an aqueous phase; c) micro fine particles; d) at least one film former and emulsifier free (claims 1-2). In one working example, mineral oil is included at 10% (column 13, examples). The composition is cosmetic composition and further comprise antioxidant such as vitamin A (column 9, line 40-50; column 10, line 1-50).
	Bernard et al. teaches A transparent composition in the form of a nano- or micro-emulsion (abstract). The composition in the form of cosmetic such as lotion is preferably transparent (page 4, 4th paragraph). In a preferable embodiment, the composition of the present invention may be in the form of an O/W emulsion. In this case, the oil may be in the form of droplets with a number average particle size of 300 nm or less, preferably from 10 nm to 200 nm, and more preferably from 20 nm to 150 nm (page 51, 4th paragraph).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Gers-Barlag et al.  is that Gers-Barlag et al. do not expressly teach transparent and droplet size. This deficiency in Gers-Barlag et al.  is cured by the teachings of Bernard et al. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the invention of Gers-Barlag et al., as suggested by Bernard et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare transparent composition  because transparent cosmetic composition is prefer as suggested by Bernard et al. Therefore, it is obvious to have transparent composition and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to optimize the droplet size at 20nm or less because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance form Bernard et al. teaching droplet size from 10 nm to 200 nm for nanoemulsion, it is obvious for one of ordinary skill in the art to have droplet size at 20nm or less and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1 and 7, prior art teaches transparent O/W emulsion comprising 10% mineral oil in water without emulsifier (surfactant), and transparent is considered as 90-100% transparency.
Regarding claims 8-9, Gers-Barlag et al. teaches active ingredient Vitamin A.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stork et al. (US20080262103).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Stork et al.  teaches In particular embodiments this invention provides a
clear oil-in-water emulsion comprising: (0.019 (a) from 50% to 98% of a water phase:
(b) from 2% to 70% of an oil phase comprising from 0.1% to 20%, w/w relative to the total weight of the emulsion, of a silicone oil, optionally in admixture with
another oily component; (c) from 0.05% to 2% of an electrosteric stabilizer, and
 (d) from 20% to 60% of a polyol and/or hydroxy acid. Of particular interest are emulsions according to the invention that have a low content of Surfactants, in particular
the emulsions containing less than 5% of Surfactant, more in particular less than 2%, still more in particular less than 1%. Specific embodiments are emulsions according to the invention that are substantially free of surfactants. Substantially free means no or an amount of surfactant that is insufficient to emulsify the oil phase in the emulsion (page 1-2, [0018-0023]). The oil phase may additionally contain suitable oil components which are skin-compatible oil components or component mixtures that are non-water-mixable and which may, for example, be natural oils (page 2, [0029]). The composition may further comprise active ingredients (page 6, [0072]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Stork et al.  is that Stork et al.  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to and produce the instant invention.
Regarding claims 1 and 7, Stork et al. teaches a clear O/W emulsion comprising 0.1% to 20% of silicon oil droplet in water without surfactant, and clear indicates transparent (100% transparency).
Regarding claim 8, Stork et al. teaches active ingredient.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stork et al. (US20080262103), as applied for the above 103 rejection for claims 1 and 7-8, in view of Gers-Barlag et al. (US6709662) and Bernard et al. (WO2015099198). 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Stork et al., Gers-Barlag et al. and Bernard et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Stork et al.,  is that Stork et al.,   do not expressly teach droplet size and vitamin A. This deficiency in Stork et al. is cured by the teachings of Gers-Barlag et al. and Bernard et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stork et al., as suggested by Gers-Barlag et al. and Bernard et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to optimize droplet size to 20nm and less because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Bernard et al. teaching droplet size from 10 nm to 200 nm for nanoemulsion, it is obvious for one of ordinary skill in the art to have droplet size at 20nm or less and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include Vitamin A as active ingredient because Vitamin A is a suitable ingredient in cosmetic composition. MPEP 2144.07. Under guidance from Stork et al. teaching active ingredient, Gers-Barlag et al. teaching vitamin A as active ingredient in cosmetic composition, it is obvious for one of ordinary skill in the art to include Vitamin A as active ingredient and produce instant claimed invention with reasonable expectation of success. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613